Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 and 7-9 are allowed. Claim 10 is directed to non-statutory subject matter. A phone call was made to Andrew Chu, attorney of record, to allow for an Examiner’s amendment to place the claim in condition for allowance. The attorney of record was unreachable and a voicemail was left detailing the Examiner’s amendment to claim 10. The Examiner’s amendment would amend claim 10 as follows: Claim 10. (Currently Amended) A non-transitory computer readable storage medium, wherein the non-transitory computer readable storage medium stores instructions therein, which cause a computer to execute the data caching method according to claim 1, when the computer reads the instructions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 10 is directed to a storage medium, which is non-statutory unless claimed as a non-transitory computer readable storage medium. The specification doesn’t specify a computer readable storage medium as a non-transitory computer readable medium. The instant specification provides examples comprises various mediums that can storage program codes, such as …”. Thus one of ordinary skill in the art can interpret the claims as transitory forms of computer readable media. (See In re Nuijten, 500 F.3d 1346,1356-57 (Fed. Cir. 2007) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 USC 101, Aug. 24, 2009; p.2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277.  The examiner can normally be reached on M-F 9:30 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/Mehmood B. Khan/           Primary Examiner, Art Unit 2468